Citation Nr: 9920019	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  91-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for disability resulting from treatment by 
the Department of Veterans Affairs.

2. Entitlement to service connection for hypertension 
secondary to service-connected anxiety neurosis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


REMAND

The veteran had active duty from April 1952 to March 1954.

The issue of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for disability resulting from treatment by 
the Department of Veterans Affairs was previously returned to 
the RO from the Board in March 1992 pursuant to a stay 
ordered with respect to claims involving 38 U.S.C.A. § 1151 
and remanded by the Board for further development in March 
1995 and May 1996.  Since the Board's last remand, the issue 
of entitlement to service connection for hypertension 
secondary to service-connected anxiety neurosis has also 
achieved appellate status.

To ensure full compliance with due process requirements, the 
case is REMANDED again to the Regional Office (RO) for the 
following development:

The RO should schedule the veteran for a 
personal hearing, before a traveling 
Member of the Board appearing at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


